UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED April 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-169280 Xumanii International Holdings Corp. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 9550 South Eastern Ave. Suite 253-A86 Las Vegas, Nevada 89123 (Address of principal executive offices, including zip code.) 800-416-5934(Registrant’s telephone number, including area code) N/A (former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: June 14, 2014, the registrant had580,363,536 common shares issued and outstanding. PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II OTHER INFORMATION Item 1 Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES EXHIBIT INDEX 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Xumanii International Holdings Corp. (formerly Xumanii, Inc.) Balance Sheets (Unaudited) April 30, 2014 July 31, 2013 ASSETS Current assets Cash and cash equivalents $ $ Due from related party - Prepaid expenses Total current assets Intangible assets, net - Fixed assets, net of accumulated depreciation of $0 and $19,742, respectively - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Advances from related parties - Loans payable - Derivative liabilities - Note payable, net of discount of $2,122,723 and $0, respectively Total current liabilities Commitment and contingencies Stockholders' deficit Series A preferred stock, $0.00001 par value; 100,000,000 shares authorized; none issued and outstanding - - Series B preferred stock, $0.00001 par value; 100,000,000 shares authorized; none issued and outstanding - - Common stock, $0.00001 par value; 450,000,000 shares authorized; 450,308,162 and 271,610,552 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. F-1 Xumanii International Holdings Corp. (formerly Xumanii, Inc.) Statements of Operations (Unaudited) For the 3 Months For the 3 Months For the 9 Months For the 9 Months Ended April 30, Ended April 30, Ended April 30, Ended April 30, Revenues $
